UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LAWRENCE ALVIN BULLOCK,
Plaintiff-Appellant,

v.

JAMES A. SMITH,
Defendant-Appellee,                                                 No. 95-7869

and

MENTAL HEALTH WARD AT CENTRAL
PRISON,
Defendant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, Chief District Judge.
(CA-94-255-5-F)

Submitted: March 29, 1996

Decided: April 30, 1996

Before HALL, MURNAGHAN, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Lawrence Alvin Bullock, Appellant Pro Se. Jane Ray Garvey,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CARO-
LINA, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lawrence Bullock appeals the district court's grant of summary
judgment for the Defendant on Bullock's 42 U.S.C.§ 1983 (1988)
claim. We affirm.

Bullock, a North Carolina prisoner, claims that Defendant James
Smith, a physician at Bullock's institution, violated the Due Process
Clause, the Eighth Amendment, and prison regulations designed to
protect his liberty interest in avoiding forced medication. Our review
of the record reveals that the single injection at issue was given to
Bullock after he exhibited behavior causing prison medical staff to
believe that he posed an imminent threat of danger to himself and oth-
ers. Further, that same day Bullock was provided with notice that he
was being referred to the Involuntary Medication Committee (IMC)
to determine whether further involuntary administrations of the drug
were warranted. The IMC is an independent, neutral board consisting
of three medical professionals. Inmates whose cases are brought
before the committee are allowed to present and cross-examine wit-
nesses and are provided personal assistance in the preparation of their
presentations.

We find that this procedure, which so closely resembles that which
gained Supreme Court approval in Washington v. Harper, 494 U.S.
210 (1990), provides sufficient protection to an inmate's concededly
significant liberty interest in avoiding involuntary administration of
antipsychotic medication. Bullock makes much of the emergency
exception found in the policies which allows for medication prior to
a hearing and contends that this violates the rule established in
Harper. This assertion demonstrates a misunderstanding of the
Supreme Court's holding in Harper. Harper states only that the
Washington procedures regarding involuntary medication of prison
inmates satisfied the Due Process Clause; it does not mandate that
only these procedures provide sufficient procedural protection.

                    2
Our review of the procedures as a whole leads us to conclude that
while a requirement mandating a hearing before any involuntary
administration of medication--even an emergency--might provide
inmates with an additional modicum of protection, the emergency
exception is narrowly drawn and sufficiently structured to reduce the
possibility of erroneous deprivation and arbitrary administrations of
medication not founded in sound medical judgment. See Harper, 494
U.S. at 221, 228, 231 (explaining this fundamental concern). Further,
we find that the burdens such a procedure would place upon the Gov-
ernment and prison officials far outweigh the slight additional protec-
tion it would afford the inmates. See Mathews v. Eldridge, 424 U.S.
319 (1976) (providing test for determining the necessity of additional
procedural safeguards). Accordingly, we find that the Defendant's
order to involuntarily administer antipsychotic medication to Bullock
prior to a hearing did not violate the Due Process Clause on these
facts.

Further, we find that a single injection of a antipsychotic drug,
given nonconsensually to a patient with a history of mental disorders
who had refused medication with deleterious effects for over a month,
and who was behaving in a manner dangerous to both himself and
others, does not offend evolving standards of decency and therefore
states no Eighth Amendment violation. Rhodes v. Chapman, 452 U.S.
337, 346-47 (1981).

Finally, Bullock argues that the Defendant failed to follow the
prison procedures for involuntary medication. Specifically, he points
to a regulation which provides that the proposed medication must be
"the least intrusive from a therapeutic viewpoint of the possible treat-
ments . . . [for] an involuntary medication order [to] be issued." Bul-
lock, however, failed to present any sworn evidence suggesting that
the involuntary medication order was not the least intrusive measure
from a "therapeutic viewpoint." The Defendant, in contrast, provided
not only his affidavit, but the affidavit of another medical doctor
explaining that, in their medical opinions, restraining Bullock without
also administering the medication would have "exposed . . . Bullock
and staff, and other patients in the mental health unit, to potential
risk." Because this was the only sworn evidence on this issue before
the court, we find that Bullock failed to demonstrate a genuine issue
of fact and that the district court's grant of summary judgment for the

                    3
Defendant was therefore appropriate. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 247-48 (1986).

Given these conclusions, we affirm the district court's grant of
summary judgment for the Defendant.* We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED
_________________________________________________________________
*We also deny Bullock's motion for appointment of counsel as he has
failed to demonstrate the requisite extraordinary circumstances warrant-
ing the appointment. See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.
1984).

                    4